Citation Nr: 1531723	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-15 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine. 

2.  Entitlement to service connection for right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1975 to May 1975 and from May 1980 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claims of entitlement to service connection for left tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine and entitlement to service connection for right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine, were previously before the Board in October 2014, when the claims were denied.  The Veteran appealed the denial of the claims to the United States Court of Appeals for Veterans Claims (Court) which, in May 2015, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

In a June 2012 statement, the Veteran's representative requested a video hearing in response to the recent statement of the case.  However, in October 2012, the Veteran reported he did not request a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (e) (2014).  Thus, the Board may proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Consistent with the Court's May 2015 Order granting the parties' JMR, the Board has determined that remand of the Veteran's claims of entitlement to service connection for left tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine and entitlement to service connection for right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is appropriate.

In the May 2015 JMR, the parties argued that the October 2014 Board decision did not provide adequate reasons and bases for the conclusion that a preponderance of the evidence was against the Veteran's claims for service connection for left and right tarsal tunnel syndrome, to include as secondary to service-connected degenerative disc disease of the lumbar spine.  Specifically, the May 2015 JMR stated that the October 2014 Board decision failed to consider relevant evidence presented in an August 19, 2010, letter from Veteran's private physician.  The August 19, 2010 private physician's letter stated, in part, that the Veteran had a history of degenerative disc disease of the lumbar spine and that this condition can cause numbness, tingling, and weakness of the lower extremities and can exacerbate the tarsal tunnel syndrome by increasing these symptoms.  The August 19, 2010 letter also noted testing had confirmed the diagnosis of tarsal tunnel syndrome.  The May 2015 JMR stated that this private medical evidence which was potentially relevant to the Veteran's claims of secondary service connection, was not analyzed nor was the basis for any rejection of such explained by the Board.  See McDowell v. Shinseki, 23 Vet.App. 207, 215-16 (2009).

The Board does not find the September 2010 VA spine examination adequate for deciding the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This is because the VA examiner stated the burning and tingling in the Veteran's bilateral feet were due to non service-connected tarsal tunnel syndrome and did not appear to be related to service-connected degenerative disc disease of the lumbar spine.  However, this opinion is inadequate as it did not provide an opinion as to etiology or aggravation of the bilateral tarsal tunnel syndrome itself.   Additionally, such does not address the August 19, 2010 medical letter described above, which stated, in essence, degenerative disc disease of the lumbar spine can cause numbness, tingling, and weakness of the lower extremities and can exacerbate the tarsal tunnel syndrome.  Consequently, a VA examination and opinion are needed prior to further consideration of the claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed left and right tarsal tunnel syndrome.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner is requested to provide the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the diagnosed right and/or left tarsal tunnel syndrome were/was present in service, were/was caused by service, or are/is otherwise related to service. 

b.  Whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed right and/or left tarsal tunnel syndrome were/was caused by, or aggravated by, the Veteran's service-connected degenerative disc disease of the lumbar spine. 

The examiner should address the August 19, 2010 medical letter, which stated, in essence, degenerative disc disease of the lumbar spine can cause numbness, tingling, and weakness of the lower extremities and can exacerbate the tarsal tunnel syndrome

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




